PER CURIAM.
Upon consideration of appellants’ response to the Court’s order of May 6, 2014, the Court has determined that the order on appeal is not one which determines jurisdiction of the person. Cf. Keehn v. Joseph C. Mackey and Co., 420 So.2d 398 (Fla. 4th DCA 1982). Therefore, this Court lacks jurisdiction to review the order by appeal. Moreover, we decline appellants’ suggestion that we undertake cer-*262tiorari review, concluding that appellants have failed to demonstrate entitlement to such relief. Belair v. Drew, 770 So.2d 1164, 1166 (Fla.2000). Accordingly, the appeal is dismissed.
BENTON, CLARK, and OSTERHAUS, JJ., concur.